Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (claims 9-20) and II (claim 21) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a different mode of operation. Claim 21 requires “classifying the operational status of the hematology analyzer comprises classifying the hematology analyzer as not operational upon at
 least one of determining that the first value is outside the first reference range or determining that the second value is outside the second reference range”, which is a different mode of operation than invention I since claim 10 recites “classifying the hematology analyzer as operational upon determining that the first value is within the first reference range and determining that the second value is within the second reference range”. Furthermore, claim 21 recites “classifying an operational status of the hematology analyzer based on the high range comparison and/or the low range comparison” (emphasis added). Claim 1 requires classifying based on both the high range and the low range comparison. Thus, the inventions as claimed can have a different mode of operation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “performing a high range comparison for a hematology parameter…” and “performing a low range comparison for the hematology parameter…” in lines 12-15). While the specification discloses a high monocyte distribution width and a low monocyte distribution width (paragraphs [0025]-[0027]) and that distribution widths that are larger and lower than a clinical cutoff may be used for evaluating an infection status, the disclosure does not describe the limitation of “performing a high range comparison for a hematology parameter…” and “performing a low range comparison for the hematology parameter…” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Furthermore, the terms “high range comparison”, “low range comparison”, and “hematology parameter” does not appear to be described in the specification. Claims 10-20 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the terms “high” and “low” in claim 9 is a relative term which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 10-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites “performing a high range comparison for a hematology parameter…performing a low range comparison for the hematology parameter” in lines 12-14. Since “a first value of a first cell population distribution width” and “a second value of a second cell population distribution width” are established in lines 8-11, it is unclear if the hematology parameter is the same or different from the first and second values. How are the hematology parameters related to the first and second values? Are the first and the second values also considered as hematology parameters? Claims 10-20 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20140160464 A1) in view of Cembrowski et al. (Cembrowski et al., “Rationale for using insensitive quality control rules for today's hematology analyzers”, 2010, Int. Jnl. Lab. Hem., 32, 606-615).
Regarding claim 9, Han teaches method for operating a hematology analyzer (paragraphs [0011]-[0012] teach using a hematology analyzer to perform the steps of the invention), the method comprising:
passing a material through the hematology analyzer, the material comprising a first cell population and a second cell population (claim 1 and paragraph [0098] teach analyzing a test sample comprising blood, which comprises multiple cell populations);
determining, using the hematology analyzer, a first cell population volume measurement (Fig. 7; paragraph [0012] teach the hematology analyzer collecting various  morphological parameters, such as volume, of the sub-types of white blood cells and generating count and cell populations for each white blood cell sub-population; a first cell population is interpreted as one of the sub-type of white blood cells in paragraph [0012]);
determining, using the hematology analyzer, a second cell population volume measurement (Fig. 7; paragraph [0012] teach the hematology analyzer collecting various  morphological parameters, such as volume, of the sub-types of white blood cells and generating count and cell populations for each white blood cell sub-population; a second cell population is interpreted as one of the sub-type of white blood cells in paragraph [0012]);
calculating a first value of a first cell population distribution width from the first cell population volume measurement (Fig. 7; paragraph [0012] teaches calculating the mean and standard deviation values for the points of each of the sub-types of white blood cells; a first value is interpreted as the mean or standard deviation for one of the sub-types of white blood cells calculated from the points of the morphological parameters, such as volume as taught in paragraph [0012]);
calculating a second value of a second cell population distribution width from the second cell population volume measurement (Fig. 7; paragraph [0012] teaches calculating the mean and standard deviation values for the points of each of the sub-types of white blood cells; a second value is interpreted as the mean or standard deviation for one of the sub-types of white blood cells calculated from the points of the morphological parameters, such as volume as taught in paragraph [0012]);
performing a high range comparison for a hematology parameter by comparing the first value to a first reference range (paragraph [0092] teaches that the cell population data parameter values, i.e. hematology parameter, or value ranges are implemented for diagnosis of infection; paragraph [0101] teaches comparison of data to indicate whether or not an individual has an infection; paragraph [0102] teach that ranges are determined for the decision rules to discriminate infections from normal controls; i.e. the cell population data, which includes the mean and standard deviation of each cell type, as taught in paragraph [0087], is compared to a range to determine an infection status; note that the scope of “high range” of “high range comparison” is unclear as stated in the 112(b) rejection and the a range of Han could be interpreted as a high range or a range that includes a high end);
performing a low range comparison for the hematology parameter by comparing the second value to a second reference range (paragraph [0092] teaches that the cell population data parameter values, i.e. hematology parameter, or value ranges are implemented for diagnosis of infection; paragraph [0101] teaches comparison of data to indicate whether or not an individual has an infection; paragraph [0102] teach that ranges are determined for the decision rules to discriminate infections from normal controls; i.e. the cell population data, which includes the mean and standard deviation of each cell type, as taught in paragraph [0087], is compared to a range to determine an infection status; note that the scope of “low range” of “low range comparison” is unclear as stated in the 112(b) rejection and a range of Han could be interpreted as a low range or a range that includes a low end).
While Han teaches passing a control material through the hematology analyzer, the control material comprising a first cell population and a second cell population (Fig. 8 and paragraph [0098] teaches analyzing blood samples with known infection status to build a training set of data) and that controls for data sets can improve calibration and quality control for analysis systems (paragraph [0016]), Han fails to teach classifying an operational status of the hematology analyzer based on the high range comparison and the low range comparison.
Cembrowski teaches an hematology analyzer that uses a control material comprising a blood mixture including simulated leukocytes (page 608, right column, third full paragraph). Cembrowski teaches that virtually all laboratories analyze control materials for setup and interpretation of hematology quality control and that laboratories analyze controls every 8 or 12 hours (page 607, right column, first full paragraph). Cembrowski teaches calculating mean and standard deviation for each control (page 608, right column, last paragraph). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph). Cembrowski teaches determining if values are below a lower limit of a reference range (page 612, left column, second paragraph) and rules of rejection or warning when a value exceeds a positive or negative limit (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Cembrowski to provide the method of passing the control material through the hematology analyzer, the control material comprising a first cell population and a second cell population to analyze as claimed, and classifying an operational status of the hematology analyzer based on the high range comparison and the low range comparison. Doing so would utilize well-known methods of quality control of hematology analyzers, as taught by Cembrowski, which would have a reasonable expectation of ensuring the analyzer is properly functioning and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 10, Han in view of Cembrowski fail to explicitly teach wherein classifying the operational status of the hematology analyzer comprises:
classifying the hematology analyzer as operational upon determining that the first value is within the first reference range and determining that the second value is within the second reference range.
Cembrowski teaches investigating of values are outside ranges (page 612, right column, first paragraph teaches “control limits range”; page 613 teaches determining if values are outside a normal reference range). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to further incorporate the teachings of Cembrowski to provide wherein classifying the operational status of the hematology analyzer comprises: classifying the hematology analyzer as operational upon determining that the first value is within the first reference range and determining that the second value is within the second reference range. Doing so would utilize well-known methods of quality control of hematology analyzers, as taught by Cembrowski, which would have a reasonable expectation of ensuring the analyzer is properly functioning before use and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 11, Han further teaches wherein: 
the hematology parameter is monocyte distribution width (paragraph [0092] teaches that the cell population data parameter values, i.e. hematology parameter, or value ranges are implemented for diagnosis of infection; paragraph [0087] teaches the cell population data includes the mean and standard deviation of morphologic parameters of each cell type, i.e. volume of monocytes; the standard deviation of the volume of monocyte measurements are interpreted as the monocyte distribution width);
the method comprises:
passing a blood sample from a patient through the hematology analyzer (paragraphs [0018] and [0098] and Fig. 8, element 860, teach analyzing a blood sample of an individual using a hematology analyzer), 
determining, using the hematology analyzer, a monocyte distribution width value in the blood sample (paragraph [0012] teaches calculating standard deviation values for the points of each of the sub-types of white blood cells, such as monocytes), and
evaluating an infection status associated with the blood sample based on the monocyte distribution width value for the blood sample (paragraphs [0091]-[0092] and [0098] teach that the cell population data, which includes the standard deviation of monocytes as taught in paragraph [0087], is implemented to diagnosis infection status in an individual).
Han in view of Cembrowski fail to explicitly teach classifying the operational status of the hematology analyzer comprises classifying the hematology analyzer as operational. 
Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to further incorporate the teachings of Cembrowski to provide classifying the operational status of the hematology analyzer comprises classifying the hematology analyzer as operational. Doing so would utilize well-known methods of quality control of hematology analyzers, as taught by Cembrowski, which would have a reasonable expectation of ensuring the analyzer is properly functioning before use and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 12, Han further teaches wherein evaluating the infection status comprises determining an infection is present, and the method further comprises treating the patient for the infection earlier than conventional methods (paragraph [0014] teaches the method allow for fast, accurate diagnosis and treatment of patients infected; paragraph [0032] teaches determining a treatment regimen based on the infection status; paragraph [0058] teaches treating an individual having an infection).
If it is determined that Han fails to explicitly teach wherein evaluating the infection status comprises determining an infection is present, and the method further comprises treating the patient for the infection earlier than conventional methods, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to provide wherein evaluating the infection status comprises determining an infection is present, and the method further comprises treating the patient for the infection earlier than conventional methods. Doing so would quickly identify individuals infected and treating the infected individuals to reduce risk of an adverse outcome (Han, paragraph [0109]).
Regarding claim 13, Han in view of Cembrowski fail to explicitly teach the method further comprising: classifying the operational status as operational and passing the control material again through the hematology analyzer within 24 hours of passing the control material through the hematology analyzer.
Cembrowski teaches that virtually all laboratories analyze control materials for setup and interpretation of hematology quality control and that laboratories analyze controls every 8 or 12 hours (page 607, right column, first full paragraph). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to further incorporate the teachings of Cembrowski to provide the method further comprising: classifying the operational status as operational and passing the control material again through the hematology analyzer within 24 hours of passing the control material through the hematology analyzer. Doing so would utilize well-known methods of quality control of hematology analyzers, as taught by Cembrowski, which would have a reasonable expectation of ensuring the analyzer is properly functioning before use daily and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 14, while Han teaches a biological sample includes neutrophils, lymphocytes, monocytes, and eosinophils (paragraph [0018]), Han in view of Cembrowski fail to explicitly teach wherein the first cell population simulates a cell type selected from the group consisting of monocytes, neutrophils, lymphocytes, eosinophils, basophils, and mixtures thereof.
Cembrowski teaches a hematology analyzer that uses a control material comprising a blood mixture including simulated leukocytes (page 608, right column, third full paragraph). Cembrowski teaches leukocytes comprise of monocytes, neutrophils, lymphocytes, eosinophils, basophils, and mixtures thereof (page 609, Table 2). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to provide wherein the first cell population simulates a cell type selected from the group consisting of monocytes, neutrophils, lymphocytes, eosinophils, basophils, and mixtures thereof. Doing so would utilize known control materials comprising simulated leukocytes, as taught by Cembrowski, which would have a reasonable expectation of being used for quality control of the hematology analyzer to ensure the analyzer is properly functioning and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 15, while Han teaches a biological sample includes neutrophils, lymphocytes, monocytes, and eosinophils (paragraph [0018]), Han in view of Cembrowski fail to explicitly teach wherein the second cell population simulates a cell type selected from the group consisting of monocytes, neutrophils, monocytes, eosinophils, basophils, and mixtures thereof.
Cembrowski teaches a hematology analyzer that uses a control material comprising a blood mixture including simulated leukocytes (page 608, right column, third full paragraph). Cembrowski teaches leukocytes comprise of monocytes, neutrophils, lymphocytes, eosinophils, basophils, and mixtures thereof (page 609, Table 2). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to provide wherein the second cell population simulates a cell type selected from the group consisting of monocytes, neutrophils, monocytes, eosinophils, basophils, and mixtures thereof. Doing so would utilize known control materials comprising simulated leukocytes, as taught by Cembrowski, which would have a reasonable expectation of being used for quality control of the hematology analyzer to ensure the analyzer is properly functioning and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 16,  Han further teaches wherein the first cell population volume measurement comprises measuring direct current impedance or radio frequency (RF) conductivity (abstract and paragraph [0020] teach direct current impedance or RF conductivity measurement data are obtained from the biological sample).
Regarding claim 17, Han further teaches the method further comprising measuring an optical parameter (abstract and paragraph [0020] teaches light measurement data obtained from the biological sample).
Regarding claim 18, Han further teaches wherein the optical parameter is a light scatter parameter (paragraph [0020], “light scatter data”).
Regarding claim 19, Han further teaches wherein the light scatter parameter is selected from a group consisting of upper median angle light scatter (UMALS), lower median angle light scatter (LMALS), median angle light scatter (MALS), and lower angle light scatter (LALS) (paragraph [0020] teaches UMALS, LMALS, LALS).
Regarding claim 20, while Han teaches measuring granulocytes (paragraph [0012]), Han in view of Cembrowski fail to teach wherein the first cell population or the second cell population simulates a granulocyte.
Cembrowski teaches a hematology analyzer that uses a control material comprising a blood mixture including simulated leukocytes (page 608, right column, third full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to provide wherein the first cell population or the second cell population simulates a granulocyte. Doing so would utilize control materials comprising simulated leukocytes, as taught by Cembrowski, which would have a reasonable expectation of being used for quality control of the hematology analyzer to ensure the analyzer is properly functioning and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, specifically that the prior art fails to teaches, suggests, or otherwise renders obvious “operational status classification based on high and low comparisons using values based on measurements of a hematology parameter from different cell populations in a control material” (see pages 11-12 of Remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, as stated above, while Han teaches passing a control material through the hematology analyzer, the control material comprising a first cell population and a second cell population (Fig. 8 and paragraph [0098] teaches analyzing blood samples with known infection status to build a training set of data) and that controls for data sets can improve calibration and quality control for analysis systems (paragraph [0016]), Han fails to teach classifying an operational status of the hematology analyzer based on the high range comparison and the low range comparison.
Cembrowski teaches an hematology analyzer that uses a control material comprising a blood mixture including simulated leukocytes (page 608, right column, third full paragraph). Cembrowski teaches that virtually all laboratories analyze control materials for setup and interpretation of hematology quality control and that laboratories analyze controls every 8 or 12 hours (page 607, right column, first full paragraph). Cembrowski teaches calculating mean and standard deviation for each control (page 608, right column, last paragraph). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph). Cembrowski teaches determining if values are below a lower limit of a reference range (page 612, left column, second paragraph) and rules of rejection or warning when a value exceeds a positive or negative limit (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Cembrowski to provide the method of passing the control material through the hematology analyzer, the control material comprising a first cell population and a second cell population to analyze as claimed, and classifying an operational status of the hematology analyzer based on the high range comparison and the low range comparison. Doing so would utilize known methods of quality control of hematology analyzers, as taught by Cembrowski, which would have a reasonable expectation of ensuring the analyzer is properly functioning and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garrett et al. (US 20160168638 A1) teaches methods for predicting the development of sepsis in a subject comprising evaluating biomarkers (abstract). Garrett teaches a decision tree (Fig. 21) that shows decisions of different biomarkers based on if the biomarkers are greater or lower than a cutoff value.
Parkhurst (US 20080186134 A1) teaches a method of testing an autoverification rule comprising providing a rule check including an example test result (abstract). Parkhurst teaches defining a lower limit and upper limit of a decision node, wherein ranges are selected to have an upper and lower limit, wherein the ranges include a reference range (paragraph [0056]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797